DETAILED ACTION
An amendment was received and entered on 5/24/2022.
Claims 1-30 remain pending and under are consideration.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The specification at paragraph 35 states that the term “riboswitch” refers to “a regulatory segment of a RNA polynucleotide (or the DNA encoding the riboswitch).” Accordingly, reference in the claims to inserting, into a gene, a “cassette” comprising a riboswitch is interpreted as comprising inserting into the gene DNA encoding a cassette comprising the riboswitch. See e.g. claim 13, step “a”.  Similarly, claims 27-30, are considered to refer to a vector comprising a “target gene” that encodes the riboswitch of claim 1.

Claims 26 and 29 are objected to as grammatically incorrect.  Insertion of appropriate articles (“a” or “an”) before each member of the recited Markush groups is suggested.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-30 stand rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The claims are drawn to the genus of riboswitches that comprise an aptamer and effector stem loop, where the riboswitches can regulate gene expression in a ligand dependent manner. The claims assume that the aptamer comprises portions (arms) that can form a double stranded stem. The effector stem and the aptamer stem are linked by an alternatively shared stem arm.  Regulation of expression is controlled by competitive hybridization to the shared stem arm by an aptamer stem arm and an effector stem arm. See Fig. 1b. A review of the specification shows that ligand binding by the aptamer results in a conformation al change in the aptamer that favors stem formation within the aptamer such that formation of the effector stem loop is not favored.  In the absence of the aptamer ligand, formation of the effector stem loop is favored.  Formation of the effector stem loop results in sequestration of a polyadenylation signal and a failure to properly process mRNA comprising the riboswitch, resulting in reduced gene expression. Conversely, binding of the ligand by the aptamer results in the formation of an aptamer stem that renders the polyadenylation signal accessible to the cellular polyadenylation apparatus resulting in proper processing and increased gene expression. Therefore, function of the invention depends on the phenomenon of conformational change induced in the aptamer by ligand binding.  That conformational change must affect the likelihood of aptamer stem formation.  So, the conformational change induced by ligand binding must be communicated to the portions of the aptamer that can form the stem so that stem formation is favored when ligand is bound. 
The claims are broad and do not limit the identity of the aptamer or the identity of the ligand. Therefore the claims are drawn to the genus of riboswitches that comprise, and function with, any aptamer to any ligand.  The specification as filed does not provide an adequate written description of this genus of riboswitches because it fails to disclose a representative number of riboswitches comprising such aptamers and fails to teach how to adapt any aptamer, regardless of its structure, such that a conformational change in that aptamer will induce stem formation in the aptamer such that the aptamer will provide the function required by the invention.
Applicant is referred to MPEP 2163(II)(A)(3)(a)(i and ii), which indicates that the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus. A "representative number of species" means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. The disclosure of only one species encompassed within a genus adequately describes a claim directed to that genus only if the disclosure indicates that the patentee has invented species sufficient to constitute the genus. For inventions in an unpredictable art, adequate written description of a genus which embraces widely variant species cannot be achieved by disclosing only one species within the genus. An applicant may show possession of an invention by disclosure of drawings or structural chemical formulas that are sufficiently detailed to show that applicant was in possession of the claimed invention as a whole. An applicant may also show that an invention is complete by disclosure of sufficiently detailed, relevant identifying characteristics which provide evidence that applicant was in possession of the claimed invention, i.e., complete or partial structure, other physical and/or chemical properties, functional characteristics when coupled with a known or disclosed correlation between function and structure, or some combination of such characteristics.
It was recognized even after the time of filing for the instant application that the production structure switching aptamers was difficult and unpredictable.  
Findeiss et al (Sensors 17: 1990, 28 pages, (2017)) reviewed the design of artificial riboswitches. Findeiss taught that changes in structure and/or stability of aptamers upon ligand binding can propagate through larger RNA constructs and cause specific structural changes at distal positions. In turn, these may affect transcription, translation, splicing, or binding events. Computed RNA secondary structure models can describe both thermodynamic and kinetic aspects of RNA structure formation and refolding. This allows studying the function of natural riboswitches in silico and can enable rational design of artificial switches. See abstract. However, while computational models of RNA folding thermodynamics and kinetics make in silico design of RNA-based control systems possible,  “computational design requires deep understanding of the working mechanisms [of the aptamer and expression construct] in order to develop sufficiently accurate formal models; currently, modeling imperfection limits computational riboswitch design to reliably propose candidates for experimental validation” (first paragraph of section 3.3 on page 11). Findeiss goes on to state:
From the modeling perspective, one distinguishes switches triggered by RNA-molecules and
switches triggered by non-RNA ligands. For the former, it is reasonable to model the interaction,
including binding motifs and energies, based on the RNA energy model. In contrast, the latter
require empirical knowledge about the binding specificity of the ligand to the RNA, since in general
this cannot be reliably computed. In the simplest case, one needs information on the sequence and
structure of the binding pocket and the according binding energy. In these systems, ligand-specific
aptamers are utilized as sensory platforms and are extended to construct the intended expression
platform. In a typical scenario, the sequence of the aptamer is constrained and the binding-competent
sub-structure is assumed to be known. Based on that, models of the switch’s OFF and ON state,
e.g., regions that fold into terminator and anti-terminator structures in a transcriptional switch, are defined.

See second paragraph of section 3.3 on page 11. Thus it was clear that in order to accurately model potential riboswitches, detailed structural information of the aptamer was required, including “empirical knowledge about the binding specificity of the ligand to the RNA, since in general this cannot be reliably computed”, “structure of the binding pocket and the according binding energy”, and “the binding-competent sub-structure is assumed to be known”. Findeiss taught that, whether attempting to design a riboswitch by de novo modeling or mixing and matching known aptamers with known expression platforms, the resulting constructs regulate gene expression differently depending on the surrounding sequence and structure context. “This makes it particularly difficult to forecast the switch’s performance, regardless of whether the starting point is a naturally occurring riboswitch evolved by nature or a [sic] artificial aptamer generated by SELEX.” See paragraph bridging pages 19 and 20. Accordingly, it was apparent that the process of designing riboswitches by engineering aptamers to undergo structure switching in response to ligand binding was unpredictable at the time of the invention. 
	The specification as filed provides several working examples of riboswitches using a guanine aptamer, and a single example of a riboswitch using an adenine aptamer.  These guanine and adenine aptamers are found in naturally-occurring riboswitches (see Kim and Breaker (Biol. Cell (2008) 100: 1–11) reviewing purine riboswitches). These represent a recognized class of aptamers that undergo a structure-switch in response to ligand binding that results in stem formation in the aptamer (See Kim at Fig. 1 on page 2). While there was a limited number of known riboswitches types of riboswitches (see e.g. Garst et al (Cold Spring Harb Perspect Biol 2011;3:a003533, 13 pages) at Table 1 on page 3) the genus of known aptamers is contrastingly vast. The disclosure of these two examples in combination with the prior art is not considered to constitute a representative number of species of the claimed genus.  The claimed genus is not limited to any particular type of aptamer that comprises structural features in common with the disclosed examples, and embraces riboswitches comprising aptamers directed against any ligand. When considering the evident unpredictability in the art of designing and engineering riboswitches, combined with the unlimited scope of aptamers that are embraced by the claims, and in view of the contrastingly narrow disclosure of examples in the specification and the prior art, one of skill could not conclude that Applicant was in possession of the claimed genus, and there is a failure to meet the written description requirement.

	Response to Arguments
Applicant's arguments filed 5/24/2022 have been fully considered but they are not persuasive.
Applicant notes that the Findeiss reference is not prior art. The Office agrees but notes that it is a review of the prior art and summarizes that which was known at the time of the invention.  Findeiss cites 132 different references, only one of which was published after the instant effective filing date.  
Applicant asserts that the fact that engineering aptamers to undergo structure switching in response to ligand binding was unpredictable, does not logically lead to the conclusion that switching one aptamer for another was difficult or unpredictable at the time of filing. Applicant notes that “the riboswitch platform has already been designed and the structure of the riboswitch is disclosed in the application as filed and recited in the present claims”. This is unpersuasive because neither the specification nor the claims provide any guidance whatsoever on what structures are necessary in the aptamer binding site to provide structural changes that will affect any aptamer “stem” in such a way as to cause the claimed riboswitch to function as intended.
Applicant asserts that the fact that Findeiss taught that modeling of riboswitches was unpredictable (i) is not relevant to the present claims where the structure of the riboswitch is recited and (ii) does not mean that one known aptamer cannot be substituted for another known aptamer in a riboswitch platform such as presently claimed. Applicant asserts that aptamer domains were known to be modular allowing multiple aptamers to be used in various contexts while retaining their ability to bind ligand and propagate a structural effect. This is unpersuasive because the fact remains that not all aptamers undergo a structural change that is propagated to an aptamer stem arm in a way that changes the availability of that stem arm to hybridize to a competing stem arm. That is, while aptamers may generally undergo an induced fit conformational change as part of ligand binding, the effects of ligand binding on overall aptamer structure are unpredictable due to the difficulties in modeling as discussed by Findeiss.  Thus, one of skill could not predict which aptamers will undergo the types of structural changes in response to ligand binding that would provide the functional effects in the instant claims, and could not conclude that Applicant was in possession of the claimed genus of riboswitches/aptamers. Applicant points to page 11 as indicating that “’in silico' design of RNA-based control systems [is] possible".  However, the very next sentence provides informative context that was relied upon in the rejection above: 
Naturally, computational design requires deep understanding of the working mechanisms in order to develop sufficiently accurate formal models; currently, modeling imperfection limits computational riboswitch design to reliably propose candidates for experimental validation.

 Thus, while it was theoretically possible to perform in silico design, it was not generally predictable as to which of the enormous number of aptamers embraced by the claims would have the requisite functional characteristics to qualify as a member of the instantly claimed genus, or even as to which design candidates could be reliably proposed for experimental validation.
Applicant argues that the Examiner has taken out of context, from Findeiss section 4.2, the teaching that whether attempting to design a riboswitch by de novo modeling or mixing and matching known aptamers with known expression platforms, the resulting constructs regulate gene expression differently depending on the surrounding sequence and structure context. “This makes it particularly difficult to forecast the switch’s performance, regardless of whether the starting point is a naturally occurring riboswitch evolved by nature or a [sic] artificial aptamer generated by SELEX.” See paragraph bridging pages 19 and 20. These teachings have not been taken out of context.  In fact, they constitute Findeiss’ own summary of section 4.2. Applicant focuses on specific examples preceding Findeiss’ general conclusion, where those examples rely upon either extremely well-characterized aptamers (theophylline and tetracycline) or upon naturally occurring riboswitch-derived aptamers (metE, yitJ, LysC, xpt, and ribd).  These are aptamers for which it was already known that “the aptamer fold is closed by a short helix P1 that separates the sensory and regulatory platform” as stated by Findeiss, and that ligand binding provided a change in that helical structure.  In contrast, it is unknown and unpredictable as to what portion of the essentially limitless genus of aptamers embraced by the claims will meet this criterion, and for which of these aptamers ligand binding will provide a suitable conformational change to produce the desired change in availability of an aptamer stem arm on which the invention relies. Thus, contrary to Applicant’s arguments, Findeiss does not support an adequate written description of the claims, but instead provides evidence of a lack of such adequate written description.  
Finally, Applicant argues that the specification provides “detailed information on the structure of the riboswitch platform and how different aptamers can be incorporated into the riboswitch platform, relying on  Figures 1a, 1b, 2a, and 5a, Examples 1-5 and 7, and paragraph [0050]. Applicant also points to Examples 1-5 and 7. This argument is unpersuasive. The teachings of the specification were considered above in the last paragraph of the rejection. The specification does not provide a disclosure of a representative number of species when one considers the unpredictability in the art of designing and engineering riboswitches, and the breadth and variability within the claimed genus. Therefore the rejection is maintained.

Prior art made of record
Etzel et al (Synthetic Riboswitches: From Plug and Pray toward Plug and Play, Biochemistry 56: 1181−1198, 2-17-2017).
Etzel reviewed advances in the promising field of synthetic riboswitches, but taught that as of the publication date, “only a handful of selected aptamers have been successfully implemented into riboswitch constructs so far, while many other elements turned out to be incompatible and nonfunctional in vivo [citations omitted]. Hence, the identification of in vitro-selected aptamers that can be incorporated as sensors into a functional riboswitch is a very challenging task, and we are only beginning to understand the required structural features of compatible aptamers.”

Conclusion
	No claim is allowed.
	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
	Any inquiry concerning this communication or earlier communications from the examiner(s) should be directed to Richard Schnizer, whose telephone number is 571-272-0762.  The examiner can normally be reached Monday through Friday between the hours of 6:00 AM and 3:30  PM.  The examiner is off on alternate Fridays, but is sometimes in the office anyway.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Ram Shukla, can be reached at 571-272-0735.  The official central fax number is 571-273-8300.   Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to (571) 272-0547.
For those applications where applicant wishes to communicate with the examiner via Internet communications, e.g., email or video conferencing tools, the following is a sample authorization form which may be used by applicant:
"Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33  and 37 CFR 1.34  concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. I understand that a copy of these communications will be made of record in the application file."

To facilitate processing of the internet communication authorization or withdraw of authorization, the Office strongly encourages use of Form PTO/SB/439, available at www.uspto.gov/patent/patents-forms. The form may be filed via EFS-Web using the document description Internet Communications Authorized or Internet Communications Authorization Withdrawn to facilitate processing. See MPEP 502.03(II).
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RICHARD A SCHNIZER/Primary Examiner, Art Unit 1635